Case: 14-1608   Document: 28     Page: 1   Filed: 10/07/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   MICHAEL A. BRUZZONE, RELATOR ORIGINAL
                   SOURCE,
               Plaintiff-Appellant,

                            v.

       INTEL CORPORATION AND ARM, INC.,
               Defendants-Appellees.
              ______________________

                       2014-1608
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in Nos. 3:14-cv-01279-
 WHA and 3:14-cv-03729-WHA, Judge William H. Alsup.
                 ______________________

                     ON MOTION
                 ______________________

    Before PROST, Chief Judge, DYK AND MOORE, Circuit
                         Judges.
 PER CURIAM.
                       ORDER
     Intel Corporation moves to dismiss this appeal for
 lack of jurisdiction. Michael A. Bruzzone moves for leave
 to proceed in forma pauperis.
Case: 14-1608      Document: 28      Page: 2   Filed: 10/07/2014



 2                            BRUZZONE   v. INTEL CORPORATION



      Bruzzone appeals from the United States District
 Court for the Northern District of California’s dismissal of
 his action for failure to file an amended complaint. In his
 original complaint, Bruzzone filed a qui tam action
 against Intel Corporation as a relator under the False
 Claims Act, 31 U.S.C. §§ 3729–3733. This court is a court
 of limited jurisdiction, which does not include jurisdiction
 in this matter. 28 U.S.C. § 1295.
     Pursuant to 28 U.S.C. § 1631, this court is authorized
 to transfer the case to a court in which the appeal could
 have been brought.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is denied.
     (2) The appeal and all pending motions are trans-
 ferred pursuant to 28 U.S.C. § 1631 to the United States
 Court of Appeals for the Ninth Circuit.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26